Rao, Judge:
An importation from Denmark of 10 cases containing 240 gold-rimmed drinking glasses and 1 case containing assorted printed matter and other articles was made by plaintiff for the account of Danisco, Inc., of New York City. All of said articles were enumerated on a single invoice, but, it appearing therefrom that the glasses were of Swedish origin, while the other articles were of Danish origin, plaintiff made entry of the glassware at a total value of 528 Swedish kronor, or 2.20 Swedish kronor each, and the shipment was appraised as entered.
Subsequent to appraisement, plaintiff learned from the ultimate consignee that the entire invoice was stated in Danish kroner and that, therefore, a mistake had been made in the consumption entry. Accordingly, the instant appeal for reappraisement was filed.
At the trial, counsel for the Government made the following statement:
Mb. Spector: The Government, upon advice from Examiner Shapiro, feels that the appraisement should have been 2.20 Danish Krone each, packed instead *522of 2.20 Swedish Krona as entered. Apparently, for the edification of the Court, this merchandise was appraised as entered, but it was entered and appraised on the basis of Swedish Krona. It should have been Danish Krone * * *.
The case was thereupon submitted.
In view of the foregoing statement and other data to be found in the official papers, I find the rabie of 240 gold-rimmed glasses to be 2.20 Danish kroner each.
Judgment will be entered accordingly. .